The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-33 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 1, 2022 and May 6, 2022 are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 27 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 30-32 recite the limitations “an initial damping temperature range”, “an initial damping frequency range”, “a modified damping temperature range” and “a modified damping frequency range”, which render the claims indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-11, and 13-33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ko et al. (U.S. Patent 5,308,887) as evidenced by “Dowsil Q2-7406 Adhesive” (“Dow”).
With regard to the limitations of claims 1, 9, 16-17, and 30-33, Ko discloses a radiation curable pressure-sensitive adhesive composition comprising: 
   	(a) from about 5 parts to about 95 parts by weight of acrylic monomer wherein said acrylic monomer comprises: 
   	(i) from about 50 to about 100 parts by weight of alkyl acrylate monomer, the alkyl groups of which have an average of 4 to 12 carbon atoms; and 
   	(ii) correspondingly from about 50 parts to about 0 parts by weight of a monoethylenically unsaturated copolymerizable modifier monomer; 
   	 wherein said amounts of (i) and (ii) are selected such that the total amount of (i) plus (ii) equals 100 parts by weight of said acrylic monomer; 
   	(b) correspondingly from about 95 parts to about 5 parts by weight of silicon pressure-sensitive adhesive; 
  	wherein the amounts of (a) and (b) are selected such that the total amount of (a) plus (b) equals 100 parts by weight; 
   	(c) about 0 part to about 5 parts by weight of a photoinitiator based upon 100 parts by weight of said acrylic monomer; and 
   	(d) about 0 to about 5 parts by weight of a crosslinker based upon 100 parts by weight of (a) plus (b); wherein the pressure-sensitive adhesive composition contains less than about 1 weight percent of a solvent based upon the total weight of the pressure-sensitive adhesive composition, wherein said acrylic monomer comprises about 70 to about 95 parts alkyl acrylate monomer and about 30 to about 5 parts polar modifier monomer (claims 1, 9).  
Ko exemplifies that a wide range of commercially available silicone PSAs are well suited for use as the silicone PSA component of the present invention. Examples of such silicone PSAs include but are not limited to Dow Corning's 280A, 282, Q2-7406, and Q2-7566; General Electric's PSA 590, PSA 600, PSA 595, PSA 610, PSA 518 (medium phenyl content), PSA 6574 (high phenyl content), and PSA 529; Shin-Etsuls KR-100P, KR-100, KR-101-10, and X-40-820, etc. (col. 10, lines 6-24; example 1).  
Preferable, the crosslinker is selected from the group consisting of multifunctional acrylates, triazines, silane coupling agents, benzophenones, and mixtures, and derivatives thereof (col. 10, line 60 through col. 11, line 2).
With regard to the limitations of claims 2 and 10-11, Ko does not disclose the damping-enhanced pressure-sensitive adhesive of claim 1, wherein the damping-enhanced pressure-sensitive adhesive has a damping temperature ranging from about -400C. to about 2000C. as per claim 2, wherein at least one damping additive is an acrylic-based damping additive resulting in damping enhanced pressure-sensitive adhesive with a damping temperature range between about -400C. to about 1500C as per claim 10, and wherein at least one damping additive is a rubber-based damping additive resulting in damping enhanced pressure-sensitive adhesive with a damping temperature range between about -400C. to about 1500C. as per claim 11.
However, in view of substantially identical damping-enhanced pressure-sensitive adhesive comprising a silicone pressure-sensitive adhesive comprising at least one silicone-based polymer; a resin; optionally at least one catalyst; and optionally at least one initiator; and at least one substantially identical damping-additive selected from the group comprising an acrylic-based damping additive, a rubber-based damping additive, and combinations thereof  between Ko and instant claims, it is the Examiner’s position that Ko’s damping-enhanced pressure-sensitive adhesive inherently possesses these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the damping-enhanced pressure-sensitive adhesive having the above-mentioned properties because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
With regard to the limitations of claims 5-8, Ko does not disclose the damping-enhanced pressure-sensitive adhesive of claim 1, wherein the damping % is at least about 2.5% or 5% and the damping surface (frequency range times temperature range) is at least 10% or 20% or 50% or 100% greater than the damping surface of a pressure-sensitive adhesive without at least one damping additive. 
However, in view of substantially identical damping-enhanced pressure-sensitive adhesive comprising a silicone pressure-sensitive adhesive comprising at least one silicone-based polymer; a resin; optionally at least one catalyst; and optionally at least one initiator; and at least one damping-additive selected from the group comprising an acrylic-based damping additive, a rubber-based damping additive, and combinations thereof  between Ko and instant claims, it is the Examiner’s position that Ko’s damping-enhanced pressure-sensitive adhesive inherently possesses these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the damping-enhanced pressure-sensitive adhesive having the above-mentioned properties because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
With regard to the limitations of claims 13-15, Ko discloses that the amount of modifier monomer that is useful depends upon the particular modifier monomer, alkyl acrylate, and silicone PSA in the composition. The components of the composition, i.e., the modifier monomer, the alkyl acrylate monomer, and the silicone PSA, are selected such that when the silicone PSA has been dispersed into the monomers to form a homogenous mixture, the components will not exhibit phase separation when left at room temperature, i.e., about 230C., over a period of 12 hours, as visible to the naked eye. Phase separation, which is believed to be caused by incompatibility of the components, can appear as a distinct layer wherein the monomers exist as layers or as a small pool in the silicone PSA, depending upon the concentration and particular type of modifier monomer, alkyl acrylate, and monomers to silicone PSA in the composition. Phase separation can also be noted as extreme clouding of the PSA composition wherein the PSA could appear as curd-like particles in the monomer. There are variations of the phenomena described above as phase separation, but one skilled in the art would readily recognize phase separation by visual inspection (col. 7, lines 10-32).
With regard to the limitations of claims 18-19, as evidenced by “Dow”, Q2-7406 is a high-viscosity liquid comprising a polydimethylsiloxane gum and a resin dispersion (page 1). 
With regard to the limitations of claims 20-23, as evidenced by “Dow”, Q2-7406 comprises catalysts such as benzoyl peroxide to either accelerate the rate of cure or to allow lower curing temperatures. The use of catalysts also increases the cohesive strength pf the adhesive mass and promotes anchorage to the backing material (p. 2).
With regard to the limitations of claims 24-27, Ko discloses that the adhesive composition is typically cured and applied by first making a tape construction which comprises a layer of adhesive composition evenly coated between two liners at least one of which is coated with a release material. A transfer tape can be made by coating the adhesive composition between two liners both of which are coated with a release coating. The release liners typically comprise a clear polymeric material such as polyester that is transparent to ultraviolet radiation. Preferably, each release liner is first coated or primed with a release material which is incompatible with the silicone containing adhesive of the invention. For example, silicone release liners can be used for adhesive compositions containing high amounts of acrylic monomer compared to silicone PSA, e.g., 90 parts acrylic monomer, 10 parts silicone PSA. Adhesive compositions with higher concentrations of silicone PSA can be coated onto release liners coated with other release compositions such as those comprising polyfluoropolyether or fluorosilicone. Adhesive compositions containing phenyl silicone PSAs can be coated onto liners coated with a methyl silicone release composition (col. 12, line 7 through col. 13, line 16). 
With regard to the limitations of claims 28-29, Ko discloses pressure-sensitive adhesive tapes comprising the adhesive of the invention coated on a backing or substrate, or as a transfer tape (col. 4, lines 27-29). 
Claims 2-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Patent 5,308,887) as evidenced by “Dowsil Q2-7406 Adhesive” (“Dow”) as applied to claims 1-2, 5-11, and 13-33 above and further in view of McCutcheon et al. (U.S. Patent 6,285,525).
With regard to the limitations of claims 2 and 10-11, Ko does not disclose the damping-enhanced pressure-sensitive adhesive of claim 1, wherein the damping-enhanced pressure-sensitive adhesive has a damping temperature ranging from about -400C. to about 2000C. as per claim 2, wherein at least one damping additive is an acrylic-based damping additive resulting in damping enhanced pressure-sensitive adhesive with a damping temperature range between about -400C. to about 1500C as per claim 10, and wherein at least one damping additive is a rubber-based damping additive resulting in damping enhanced pressure-sensitive adhesive with a damping temperature range between about -400C. to about 1500C. as per claim 11.
With regard to the limitations of claims 2 and 10-11, McCutcheon discloses that typical viscoelastic materials are those having a storage modulus of at least about 1.0 psi (6.9.x.103 Pascals) and a loss factor of at least about 0.01 at the temperature and frequency of use (typically about -60 to 1000C.), which is clearly within the claimed ranges.  Advantageously and preferably, the vibration damping material is placed in areas of high strain energy to provide improved damping in the desired frequency and temperature range (col. 9, lines 6-12).
Both references are analogous art because they are from the same field of endeavor concerning new damping-enhanced pressure-sensitive adhesives.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to adjust the damping temperature within the claimed ranges as taught by McCutcheon in Ko’s damping-enhanced pressure-sensitive adhesive with reasonable expectation of success because when the vibration damping material is placed in areas of high strain energy it should provide improved damping in the desired frequency and temperature range (US’525, col. 9, lines 9-12) and thus to arrive at the subject matter of instant claims 2 and 10-11.
It is noted that claims 2 and 11 have been rejected twice in paragraphs 4 and of current Office Action.
With regard to the limitations of claims 3-4, Ko does not disclose the damping-enhanced pressure-sensitive adhesive of claim 1, wherein the damping-enhanced pressure-sensitive adhesive has a damping frequency ranging from about 10 Hz to about 10000 Hz as per claim 3 or a damping frequency ranging from about 100 Hz to about 8000 Hz.as per claim 4.
McCutcheon discloses that typical viscoelastic materials for use in the vibration damping materials have a loss factor, i.e., the ratio of energy loss to energy stored, of at least about 0.15. Preferably the loss factor is at least about 0.3, more preferably at least about 0.5, and most preferably about 0.7-10 in the frequency and temperature range where damping is required (typically about 1-10,000 Hz and -60 to about 1000C., more typically about 50-5,000 Hz and about 0-1000C., and most typically about 50-1500 Hz and about 20-800 C.), which are clearly within the claimed ranges (col. 9, lines 28-43).
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to adjust the damping frequency within the claimed ranges as taught by McCutcheon in Ko’s damping-enhanced pressure-sensitive adhesive with reasonable expectation of success in order to achieve a loss factor, i.e., the ratio of energy loss to energy stored, of at least 0.15 because the loss factor is a measure of the material’s ability to dissipate energy and depends on the frequency and temperature experienced by the damping material (US’525, col. 9, lines 28-32 and 37-41) and thus to arrive at the subject matter of instant claim claims 3-4.
With regard to the limitations of claim 12, Ko discloses that phase separation can also be noted as extreme clouding of the PSA composition wherein the PSA could appear as curd-like particles in the monomer. There are variations of the phenomena described above as phase separation, but one skilled in the art would readily recognize phase separation by visual inspection (col. 7, lines 26-31), but the combined teaching of Ko and McCutcheon does not disclose the damping-enhanced pressure-sensitive adhesive of claim 1, wherein the damping additive comprises particles having an average particle size ranging from about 1 micron to about 50 microns.
It is noted that the average particle size of the particles is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764